[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. McNeal, Slip Opinion No. 2022-Ohio-2703.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-2703
            THE STATE OF OHIO, APPELLEE, v. MCNEAL, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. McNeal, Slip Opinion No. 2022-Ohio-2703.]
Criminal law—Crim.R. 33(B)—Motion for leave to move for a new trial—Crim.R.
        33(B) permits a defendant in a criminal case to move for a new trial within
        the periods specified in the rule but excuses a defendant’s failure to file a
        timely motion when the defendant proves by clear and convincing evidence
        that he or she was unavoidably prevented from filing the motion within the
        prescribed time—Defendant’s motion for leave to move for a new trial made
        a prima facie showing that the state suppressed evidence favorable to him
        that tended to disprove an element of the rape charge of which he was
        convicted and tended to impeach the victim’s testimony—Defendant
        established a prima facie case that he was unavoidably prevented from
        moving for a new trial within the time specified in Crim.R. 33(B) due to the
        state’s suppression of the evidence—Court of appeals’ judgment reversed,
        and cause remanded to the trial court with instructions for it to grant
                            SUPREME COURT OF OHIO




       defendant’s motion for leave to move for a new trial.
     (No. 2021-0744—Submitted May 10, 2022—Decided August 9, 2022.)
           APPEAL from the Court of Appeals for Montgomery County,
                           No. 28885, 2021-Ohio-1520.
                              __________________
       KENNEDY, J.
       {¶ 1} In this discretionary appeal from a judgment of the Second District
Court of Appeals, we consider whether the trial court erred in denying appellant
Tracy K. McNeal’s motion for leave to move for a new trial, which asserted that he
was unavoidably prevented from filing a timely motion for a new trial due to the
prosecution’s failure to disclose material evidence prior to his criminal trial. We
are not asked to pass on the merits of McNeal’s entitlement to a new trial—that
issue is not properly before this court. See State v. Bethel, ___ Ohio St.3d ___,
2022-Ohio-783, ___ N.E.3d ___, ¶ 41.
       {¶ 2} Crim.R. 33(B) permits a defendant in a criminal case to move for a
new trial within the time specified in the rule. However, it excuses the defendant’s
failure to file a timely motion for a new trial if the defendant proves by clear and
convincing evidence that he or she was unavoidably prevented from filing the
motion within the specified time. One way that a defendant may satisfy the
“unavoidably prevented” requirement contained in Crim.R. 33(B) is by establishing
that the prosecution suppressed the evidence on which the defendant would rely
when seeking a new trial. Bethel at ¶ 25, 59.
       {¶ 3} McNeal’s motion for leave to move for a new trial established a prima
facie case that the state suppressed evidence that tended to disprove an element of
the rape charge of which McNeal was convicted and tended to impeach the victim’s
testimony that her consumption of alcohol substantially impaired her ability to
resist or consent to sexual conduct with McNeal. The state failed to respond to
McNeal’s motion and did not rebut his prima facie case.           Because McNeal




                                         2
                                January Term, 2022




established a prima facie case that he was unavoidably prevented from moving for
a new trial within the time specified in Crim.R. 33(B), the trial court abused its
discretion in denying his motion for leave to move for a new trial. For this reason,
we reverse the judgment of the court of appeals and remand this matter to the trial
court with instructions for it to grant McNeal’s motion for leave to move for a new
trial.
                          Facts and Procedural History
         {¶ 4} On September 29, 2014, McNeal, his wife Leesa, and their four
children were temporarily residing with C.R. in her two-bedroom apartment in
Dayton, Ohio. That evening, C.R., McNeal, Leesa, C.R.’s sister Samantha, and
Samantha’s husband Matt consumed alcohol together in C.R.’s apartment. C.R.
became intoxicated and began throwing up, and Leesa and Samantha carried C.R.
to her bedroom and put her in bed. Samantha continued to check on C.R. for the
next one and a half hours before she and Matt returned to their nearby apartment.
         {¶ 5} According to C.R., that night, she was “knocked out,” “really, really
drunk,” and so drunk that she did not know what she was doing and could not
consent to sex. She testified that she awoke to someone roughly dragging her down
the bed by her feet and then flipping her over, but that she passed in and out of
consciousness. C.R. awoke again to find herself “wet and sticky” between her legs,
which she understood to mean that someone had had sexual intercourse with her.
         {¶ 6} Around that time, Samantha returned to C.R.’s apartment and saw
McNeal in C.R.’s bedroom doorway, naked from his waist to his lower legs and
pulling the door shut behind him. After returning to her own apartment for a short
time, Samantha went back to C.R.’s apartment and entered C.R.’s bedroom. C.R.
asked Samantha who had been in the bedroom with her. When Samantha replied
that McNeal had been in the room with C.R., C.R. said that McNeal had had sexual
intercourse with her.
         {¶ 7} The state charged McNeal with rape in violation of R.C.




                                          3
                             SUPREME COURT OF OHIO




2907.02(A)(1)(c), which prohibits a person from engaging in sexual conduct with
another whose “ability to resist or consent is substantially impaired because of a
mental or physical condition or because of advanced age,” along with a repeat-
violent-offender specification. The trial court severed that count from another
count in the indictment that is not at issue here, and the matter proceeded to trial.
The jury found McNeal guilty of rape, the trial court found him guilty of the repeat-
violent-offender specification, and the court sentenced him to 11 years in prison for
the rape offense, to be served consecutively to a 9-year prison term for the
specification.
       {¶ 8} The Second District Court of Appeals affirmed McNeal’s conviction,
rejecting his challenges to the trial court’s ruling that the rape-shield statute
prohibited him from inquiring as to whether C.R. falsely accused him of rape based
on her sexual interest in his wife. State v. McNeal, 2d Dist. Montgomery No.
28123, 2019-Ohio-2941, ¶ 30, 46. It also rejected McNeal’s claims that he received
ineffective assistance of counsel, id. at ¶ 65, that his conviction was not supported
by sufficient evidence, id. at ¶ 74, and that his conviction was against the manifest
weight of the evidence, id. at ¶ 81-82.
       {¶ 9} On February 12, 2020, McNeal filed in the trial court a motion for
leave to move for a new trial. He asserted that he had recently received a laboratory
report from the Dayton Police Department pursuant to a public-records request and
that the report indicated that C.R. had had no detectable amount of alcohol in her
bloodstream approximately three and a half hours after the alleged rape was said to
have occurred. McNeal contended that the state had failed to produce this report in
discovery, and he supported that contention with the affidavit of his trial counsel,
who averred that the laboratory report was not disclosed by the prosecution.
McNeal argued that this undisclosed evidence was exculpatory because it showed
that C.R. was not substantially impaired at the time of the alleged rape. The state
did not respond to McNeal’s motion.




                                          4
                                  January Term, 2022




        {¶ 10} Without conducting a hearing, the trial court overruled McNeal’s
motion for leave to move for a new trial. The court reasoned that “although the test
results appear to show that the presence of alcohol was not detected at the time the
test occurred, the victim’s blood was positive for THC, and her urine was positive
for Benzodiazepines.”       It determined that “notwithstanding any testimony
regarding the lack of alcohol present, the jury could just as easily find that the victim
was substantially impaired because of the other substances present in her blood and
urine.” The court also concluded that “[t]he State cannot be expected to disclose
evidence that it does not have and of which it is not aware.”
        {¶ 11} The Second District affirmed the trial court’s decision.             The
appellate court concluded that because “McNeal was aware of the testing from at
least the first day of his trial, his motion for leave was untimely, and he could not
establish by clear and convincing evidence that he was unavoidably prevented from
discovering the evidence; the evidence also was not new evidence.” 2021-Ohio-
1520, ¶ 33. Although it acknowledged McNeal’s argument “that the lab report
could only be obtained by means of a post-trial public records request,” the court
stated that “he apparently made no such request in a timely manner.” Id. The court
further reasoned that because McNeal had failed to request disclosure of the
laboratory report, “it [could] not conclude that the State failed to disclose material
evidence upon McNeal’s request.” Id. It also concluded that the laboratory report
“was not necessarily exculpatory or impeachment evidence” that had to be
disclosed by the prosecution, because C.R. “testified at trial that she drank alcohol,
smoked marijuana, and took Klonopin, an anti-anxiety medicine,” and the report
revealed that components of marijuana and Klonopin were found in C.R.’s blood
or urine, so “the test results would [not] have altered the outcome of McNeal’s
trial.” Id. Lastly, the court of appeals concluded that McNeal’s motion for leave
was barred by res judicata. Id.
        {¶ 12} We accepted McNeal’s appeal to review a single proposition of law:




                                           5
                               SUPREME COURT OF OHIO




“A trial court should grant leave to file a new trial motion pursuant to Crim.R. 33(B)
when a defendant has obtained Brady material through a posttrial public records
request made to a police department, and has demonstrated a reasonable probability
that the withholding of that Brady material at trial affected the defendant’s
substantial rights.” See 164 Ohio St.3d 1419, 2021-Ohio-2923, 172 N.E.3d 1042.
                                 Law and Analysis
                                 Standard of Review
        {¶ 13} A trial court’s ruling on a motion for leave to move for a new trial is
reviewed for an abuse of discretion. See State v. Hawkins, 66 Ohio St.3d 339, 350,
612 N.E.2d 1227 (1993) (“The decision to grant or deny a motion for a new trial
on the basis of newly discovered evidence is within the sound discretion of the trial
court and, absent an abuse of discretion, that decision will not be disturbed”);
accord State v. Davis, 131 Ohio St.3d 1, 2011-Ohio-5028, 959 N.E.2d 516, ¶ 37
(explaining that “[t]he trial court acts as the gatekeeper for [motions for a new trial]
and, using its discretion, can limit the litigation to viable claims only”); State v.
Hessler, 90 Ohio St.3d 108, 124, 734 N.E.2d 1237 (2000) (applying the abuse-of-
discretion standard to review a trial court’s denial of a motion for a new trial without
conducting an evidentiary hearing). But as we recently explained in Johnson v.
Abdullah, “courts lack the discretion to make errors of law, particularly when the
trial court’s decision goes against the plain language of a statute or rule.” 166 Ohio
St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463, ¶ 39. Instead, we review questions
of law de novo. Id. at ¶ 38.
                                      Crim.R. 33
        {¶ 14} Crim.R. 33(A) provides the grounds on which a trial court may grant
a defendant a new trial, which include:


                (1) Irregularity in the proceedings, or in any order or ruling
        of the court, or abuse of discretion by the court, because of which




                                           6
                                   January Term, 2022




        the defendant was prevented from having a fair trial;
                (2) Misconduct of the jury, prosecuting attorney, or the
        witnesses for the state;
                (3) Accident or surprise which ordinary prudence could not
        have guarded against;
                (4) That the verdict is contrary to law;
                (5) Error of law occurring at the trial; [and]
                (6) When new evidence material to the defense is discovered
        which the defendant could not with reasonable diligence have
        discovered and produced at the trial.


        {¶ 15} Crim.R. 33(B) requires the defendant to move for a new trial within
14 days of the date of the jury’s verdict in a jury trial or the trial court’s decision in
a bench trial. But when a new-trial motion is premised on newly discovered
evidence, the defendant must file the motion within 120 days of the date of the
jury’s verdict or the trial court’s decision in a bench trial. It is undisputed that
McNeal failed to move for a new trial within either of the periods set forth in the
rule.
        {¶ 16} Crim.R. 33(B) excuses a defendant’s failure to move for a new trial
within the 14- or 120-day deadline, as applicable, if the defendant proves by clear
and convincing evidence that he or she was unavoidably prevented from
discovering the evidence on which the motion would be based within that time.
When the defendant makes that showing, the motion for a new trial must be filed
within seven days of the trial court’s order finding that the defendant was
unavoidably prevented from discovering the evidence within the time prescribed
by Crim.R. 33(B).
        {¶ 17} As we recently explained in Bethel, “Crim.R. 33(B) does not give a
deadline by which a defendant must seek leave to file a motion for a new trial based




                                            7
                              SUPREME COURT OF OHIO




on the discovery of new evidence.” ___ Ohio St.3d ___, 2022-Ohio-783, ___
N.E.3d ___, at ¶ 53. In Bethel, we declined the invitation to read into the rule a
requirement that a motion for leave be filed within a reasonable time after the new
evidence is discovered. Id. at ¶ 58. We also determined that a defendant may
satisfy the “unavoidably prevented” requirement contained in Crim.R. 33(B) by
establishing that the prosecution suppressed the evidence on which the defendant
would rely in seeking a new trial. Bethel at ¶ 25, 59.
       {¶ 18} McNeal maintains that he was unavoidably prevented from
discovering the laboratory report before the time limitation prescribed in Crim.R.
33(B) had expired because the state suppressed the report during the period before
his criminal trial and until after the time limitation had expired.
       {¶ 19} In Brady v. Maryland, the Supreme Court of the United States
recognized that the prosecution has an affirmative duty to disclose evidence that is
favorable to the accused and material to the accused’s guilt or punishment. 373
U.S. 83, 87, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963); see also Kyles v. Whitley, 514
U.S. 419, 432, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995). That “duty encompasses
impeachment evidence as well as exculpatory evidence,” Strickler v. Greene, 527
U.S. 263, 280, 119 S.Ct. 1936, 144 L.Ed.2d 286 (1999), and “it encompasses
evidence ‘known only to police investigators and not to the prosecutor,’ ” id. at
280-281, quoting Kyles at 438. The Brady rule applies regardless of whether
evidence is suppressed by the state willfully or inadvertently. Strickler at 282.
       {¶ 20} The Supreme Court has explained that evidence is favorable to the
accused when it is exculpatory or impeaching. Id. at 281-282. And “favorable
evidence is material, and constitutional error results from its suppression by the
government, ‘if there is a reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding would have been different.’ ”
Kyles at 433, quoting United States v. Bagley, 473 U.S. 667, 682, 105 S.Ct. 3375,
87 L.Ed.2d 481 (1985). A different result is reasonably probable “when the




                                           8
                                January Term, 2022




government’s evidentiary suppression ‘undermines confidence in the outcome of
the trial.’ ” Id. at 434, quoting Bagley at 678.
       {¶ 21} The sole issue before the trial court and the appellate court in this
case was whether leave to move for a new trial should be granted to McNeal
because he was unavoidably prevented from timely moving for a new trial due to
the state’s suppression of evidence. See Bethel, ___ Ohio St.3d ___, 2022-Ohio-
783, ___ N.E.3d ___, at ¶ 41 (“until a trial court grants leave to file a motion for a
new trial, the motion for a new trial is not properly before the court”). The trial
court instead addressed the merits of a motion for a new trial that McNeal never
had the opportunity to file. It determined that the evidence that the state suppressed
would not be outcome determinative because it showed that C.R.’s blood had tested
positive for marijuana and her urine had tested positive for benzodiazepines, while
C.R. testified that she had been prescribed and had taken the antianxiety drug
Klonopin and had smoked marijuana on the night of the alleged rape, so the jury
could have found that C.R. was substantially impaired by those substances.
However, the question before the court was not whether sufficient other evidence
supported the jury’s verdict.     A defendant establishes a Brady violation “by
showing that the favorable [but suppressed] evidence could reasonably be taken to
put the whole case in such a different light as to undermine confidence in the
verdict.” Kyles at 434. And here, C.R. testified that she was intoxicated only by
alcohol, and there was no evidence presented that she had ingested an amount of
prescription medication or marijuana sufficient to substantially impair her ability
to resist or consent to sexual conduct.
       {¶ 22} The trial court also concluded that the state did not suppress the
evidence, because the state had not been aware of the laboratory report. But as
explained above, it is irrelevant whether the prosecution’s suppression of evidence
that is favorable to a defendant was inadvertent, because the prosecution has “a duty
to learn of any favorable evidence known to the others acting on the government’s




                                          9
                             SUPREME COURT OF OHIO




behalf in the case.” Kyles, 514 U.S. at 437, 115 S.Ct. 1555, 131 L.Ed.2d 490.
       {¶ 23} The court of appeals determined that McNeal’s motion for leave was
untimely, explaining that because testimony at trial revealed that a nurse had taken
blood and urine from C.R. for the purpose of having it tested by a crime laboratory,
and “[because] the record reflects that McNeal was aware of the testing from at
least the first day of his trial, his motion for leave was untimely.” 2021-Ohio-1520
at ¶ 33. But as we recognized in Bethel, “criminal defendants have no duty to
‘scavenge for hints of undisclosed Brady material.’ ” Id. at ¶ 24, quoting Banks v.
Dretke, 540 U.S. 668, 695, 124 S.Ct. 1256, 157 L.Ed.2d 1166 (2004). Rather, “[a]
defendant seeking to assert a Brady claim * * * is not required to show that he could
not have discovered suppressed evidence by exercising reasonable diligence.” Id.
at ¶ 25. And although the court of appeals concluded that McNeal failed to make
his public-records request for the laboratory report within a reasonable time, as we
explained in Bethel, Crim.R. 33(B) does not require a defendant in a criminal case
to discover evidence suppressed by the state and then seek leave to move for a new
trial within a reasonable amount of time, Bethel at ¶ 58.
       {¶ 24} Here, McNeal asked for leave to move for a new trial based on the
prosecution’s failure to disclose laboratory test results that tended to both disprove
an element of the offense for which he was convicted and to impeach C.R.’s
testimony that she was substantially impaired by alcohol at the time that McNeal
allegedly engaged in sexual conduct with her. He supported his motion with the
affidavit of his trial counsel, who averred that the laboratory report was not
disclosed in discovery. The state did not file a response to McNeal’s motion, and
McNeal’s assertion that he was unavoidably prevented from filing a motion for a
new trial within the periods specified in Crim.R. 33(B) went unrebutted. Based on
the evidence in the record, the trial court abused its discretion in denying McNeal
leave to move for a new trial.




                                         10
                                January Term, 2022




                                    Conclusion
       {¶ 25} Crim.R. 33(B) permits a defendant in a criminal case to move for a
new trial within the periods specified in the rule. However, the rule excuses a
defendant’s failure to file a timely motion for a new trial when the defendant proves
by clear and convincing evidence that he or she was unavoidably prevented from
filing the motion within the prescribed time. One way that a defendant may satisfy
the “unavoidably prevented” requirement in Crim.R. 33(B) is by establishing that
the prosecution suppressed the evidence on which the defendant would rely when
seeking a new trial.
       {¶ 26} McNeal’s motion for leave to move for a new trial made a prima
facie showing that the state suppressed evidence favorable to McNeal that tended
to disprove an element of the rape charge of which he was convicted and tended to
impeach the victim’s testimony that her consumption of alcohol substantially
impaired her ability to resist or consent to sexual conduct with McNeal. The state
did not respond to McNeal’s motion for leave and rebut that prima facie showing.
Because McNeal established a prima facie case that he was unavoidably prevented
from moving for a new trial within the time specified in Crim.R. 33(B) due to the
state’s suppression of the evidence, the trial court abused its discretion in denying
his motion for leave to move for a new trial.
       {¶ 27} Consequently, we reverse the judgment of the Second District Court
of Appeals and remand this case to the trial court with instructions for it to grant
McNeal’s motion for leave to move for a new trial.
                                                                 Judgment reversed
                                                               and cause remanded.
       O’CONNOR, C.J., and FISCHER, DEWINE, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
                               _________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and




                                         11
                            SUPREME COURT OF OHIO




Andrew T. French, Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Craig M. Jaquith, Assistant
Public Defender, for appellant.
                              _________________




                                       12